PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/145,033
Filing Date: 27 Sep 2018
Appellant(s): Apple Inc.



__________________
Boris Pesin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 06, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 06, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
B. Group A: Independent claims 1, 33, and 34
	i. The Office's proposed combination of Lieb and Probasco
fails to disclose or suggest the features of claim 1
Appellants argue on page 18 that the Lieb reference does not teach displaying a representation in a transcript of the message conversation. Additionally, it is argued on pages 19-20 that the reference teaches that the shared media is displayed only as a link within a notification. Appellants conclude, on page 21, that because of these deficits of the teachings, displaying a representation in the transcript while displaying an affordance corresponding to the suggested media items is not taught.
Examiner respectfully disagrees. Examiner discussed in the Office Action (OA) dated July 6, 2021 that Lieb discloses, in ¶-158, that the received shared album may be displayed in a message as a link or preview image (respectively representation). The broadest reasonable interpretation of a “representation of the received collection of media items” includes any display element that represents the media items, including a link or preview image. Appellants’ own specification indicates that the representation may be a link [See ¶-213, 218-219]. Additionally, the message is not restricted to merely a notification, but may also be an email or SMS message [See ¶-157-158]. Examiner stated in the same OA that a skilled artisan would understand that displaying a “transcript of a message conversation” is an inherent feature to displaying an SMS message or email thread, such that when receiving either communication, any previously sent or received messages are displayed. 
Finally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Probasco is used to modify Lieb’s teachings to display the buttons 1520 or 1826 (affordance) at the same time that the message conversation is displayed. The rejection for displaying the representation in the transcript while displaying an affordance corresponding to the suggested media items is formed based on the combination of Lieb and Probasco, as discussed on the OA dated July 6, 2021. Thus any arguments against Lieb alone for this limitation are considered moot. 

	ii. The Office's rationale to modify Lieb is impermissible
hindsight
	Appellants contend that the Examiner has formed a combination of interfaces 1800 and 1702 taught by Lieb without a motivation to combine. Appellants argue Examiner relied upon this combination to teach displaying the message thread along with the shared media. Accordingly, appellants believe it is improper hindsight reasoning to conclude Lieb provides the teachings that the received collection is displayed in the transcript of the message conversation.
Examiner does not require the combining of interface 1800 with the notification interface of 1702 as argued by appellant in order to teach this limitation. As described above, Lieb explicitly states that the received shared media may be displayed as a link or preview image within an SMS message or email [See ¶-157-158]. Accordingly, Appellants' arguments of failing to provide a motivation to combine and improper hindsight reasoning appear to be moot.

		b. The proposed combination of Lieb and Probasco fails to disclose
"while displaying the representation of the received collection of
media items and in accordance with a determination that a
suggested collection of media items is relevant to the received
collection of media items, displaying an affordance that
corresponds to the suggested collection of media items for sharing
with the sender, wherein the affordance that corresponds to the
suggested collection of media items was not displayed prior to
receiving the collection of media items from the sender," as
recited in claim 1
		Below are additional arguments for claim 1.

		i. Lieb fails to disclose or suggest "the affordance that
corresponds to the suggested collection of media items was
not displayed prior to receiving the collection of media
items from the sender," as recited in claim 1
Appellants argue on page 24 that Examiner applied hindsight reasoning when asserting that block 716 can be placed prior to block 714 in the flowchart of Fig 7. Additionally, it is argued on page 25 that the prior art Lieb discusses displaying the buttons 1520 and 1826 persistently. Thus it would be contradictory to display the button persistently, determine suggested images, and then select the button to display suggested images. Further, the button could not be displayed persistently and “not previously displayed” as contended by Appellants on page 25.
In response to Appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Examiner agrees that Lieb explicitly discloses that the buttons 1520 and 1826 are persistently displayed as part of interfaces 1500 and 1800. However, as previously stated in the OAs dated July 6, 2021 and November 02, 2021, it would have been obvious to one skilled in the art to modify the teachings of Lieb, and Probasco to only show button 1520 (affordance), such as shown in Fig 15, only when suggested images are found. Lieb discloses that it is determined whether to provide suggested images in step 716 [See ¶-168]. It is stated that blocks may be performed in a different order than shown [See ¶-173]. It would have been obvious to place step 716, i.e. determination of suggested images, prior to step 714, i.e. wherein an input on a button is performed in order to display the buttons 1520 and 1826 in response to the determination of images to suggest [See ¶-168-169]. Additionally, the limitation does not preclude the affordance being shown in response to a negative AND positive determination of determining a “suggested collection of media times is relevant” since "in accordance with" can broadly mean "following" or "in agreement with". In essence, the limitation “in accordance with a determination that a suggested collection of media items is relevant, displaying an affordance” includes displaying the affordance following a determination of suggested media and does not require a specific media suggestion to be found. In light of this, the broadest reasonable interpretation of the limitation includes simply performing a determination of suggested images prior to the display of an affordance. Additionally, suggested images are provided based on one or more predefined conditions occurring, e.g. determining suggested images, and a user input on button 1520 [See ¶-168, 199]. Even assuming arugendo that the limitation did require a positive determination of images to suggest, it would have been obvious to provide the button 1520 in response to a positive determination and refraining from its display in response to a negative determination.

ii. The Office has failed to establish a Prima Facie case that
"conditionally showing a button" is well known.
On page 26, Appellants assert that the Examiner does not articulate each aspect of the motivation to combine according to MPEP 2143. Appellants state that the Examiner has not disclosed a base device and prior art or finding that the modification is a known technique applicable to the base device. 
Examiner stated in the OA dated July 6, 2021 that the motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of conditionally displaying elements would have predictably resulted in optimizing screen real estate while also indicating to a user when suggested images are found. Additional motivation to do so would be to optimize screen real estate. Additional motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of simply rearranging steps to produce the same outcome. Since Lieb would be modified by Lieb’s own teachings when altering the order of steps 716 and 714, the base device would be the same client device 120-126 [See ¶-55]. Furthermore, Lieb already teaches that performing a determining step is known to be performed on the client device and that blocks may be performed in a different order than shown [See ¶-173].

c. The Office has failed to provide a valid rationale to apply a
known technique
Appellants contend, on page 27, that should the obvious modification to Lieb be performed, screen real estate would not be saved. Additional buttons shown in figures 15 and 18 would continue to be displayed and would not save any interface space. Thus, the motivation to modify is allegedly invalid, according to Appellants.
Examiner respectfully disagrees. The removal of additional elements is not required in order to save screen space. A skilled artisan would have known that removal of a single element (i.e. button 1520 or 1826) would have saved the area for other uses or to reduce visual clutter (i.e. a form of saving screen real estate). 

C. Group B: The rejection of dependent claims 20, 21, 43, 44, 62, and 63 under 35 U.S.C. §103 Must Be Reversed
Appellants argue on page 30 that Kong teaches modifying a search element which is not analogous to replacing an input suggestion. In essence, Appellants contend that modifying an element is not equivalent to replacing the element. Finally, Appellants assert, on page 31, that Examiner used hindsight reasoning in forming the combination of prior art. Additionally, Appellants argue that the rationale outlined in MPEP 2143 was not provided and thus Examiner’s motivation to combine fails to present a prima facie case of obviousness.
Examiner respectfully disagrees. The broadest reasonable interpretation of “replacing” an element includes the modification of an element. Modifying an element on a user interface causes the element to be modified and replaced with the modified element.
The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine may be found in Kong. Motivation to combine would be in order to tag the correct user in an image, as taught by Kang, and to subsequently share the image with correct users, as taught by Kang [See ¶-51].
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERTO BORJA/
                                                                                                                                                                                                        Conferees:
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.